



Exhibit 10.2


THE ALLSTATE CORPORATION


ANNUAL EXECUTIVE INCENTIVE PLAN


1.    Purposes.
The purpose of the Plan is to enhance the Company's ability to attract and
retain highly qualified executives, link compensation with the Company's annual
financial and operating goals, and provide such executives with cash incentives
to link the success of the Company and its Subsidiaries with compensation. The
Plan is intended to permit the granting of Awards that will constitute
"performance-based compensation" under Section 162(m) of the Code and the
regulations promulgated thereunder.
2.    Definitions.
The following terms when used in the Plan shall, for the purposes of the Plan,
have the following meanings:
a. "Award" means the cash amount payable to a Participant for a Fiscal Year
subject to the terms of the Plan.
b. "Board" means the Board of Directors of The Allstate Corporation.
c. "Business Unit" means any operating unit of The Allstate Corporation or any
of its Subsidiaries, including but not limited to, the property and casualty
business, the life business, the investments business, or the international
business.
d. "Code" means the Internal Revenue Code of 1986, as amended.
e. "Committee" means the committee designated pursuant to Section 3 that
administers the Plan.
f. "Company" means The Allstate Corporation.
g. "Covered Employee" shall mean each employee of the Company or a Subsidiary
who is a “covered employee” (as defined in Section 162(m) of the Code) for the
applicable Fiscal Year, and any other employee designated by the Committee, in
its sole discretion.
h. "Fiscal Year" means the calendar year.
i. "Participant" means each employee of the Company or a Subsidiary who is
selected by the Committee to be a participant in the Plan.
j. "Performance Measures" means one or more of the following measures of
performance: sales; revenues; premiums; financial product sales; earnings per
share; stockholder return or value; funds from operations; operating income;
gross income; net income; combined ratio; underwriting income; cash flow; return
on equity; return on


1



--------------------------------------------------------------------------------





capital; return on assets; values of assets; market share; net earnings;
earnings before interest; operating ratios; stock price; customer satisfaction;
customer retention; customer loyalty; strategic business criteria based on
meeting specified revenue goals, market penetration goals, investment
performance goals, business expansion goals or cost targets; accomplishment of
mergers, acquisitions, dispositions or similar extraordinary business
transactions; profit returns and margins; financial return ratios; market
performance; or risk-based capital goals or returns. Performance Measures may be
based solely on a corporate, Subsidiary, Business Unit or other grouping basis,
or a combination thereof. Performance Measures may reflect absolute entity
performance or a relative comparison of entity performance to the performance of
a peer group of entities or other external measure.
k. "Person" means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.
l. "Plan" means the Annual Executive Incentive Plan, as may be amended from time
to time.
m. "Qualified Performance-Based Award" means any Award or portion of an Award
that is intended to qualify as performance-based compensation under Section
162(m) of the Code.
n. "Retirement" unless otherwise provided by the Committee, means the date on
which a Participant terminates employment with the Company and all Subsidiaries,
if such termination occurs on or after the date the Participant attains age
fifty-five (55) with ten (10) years of service, or age sixty (60) with five (5)
years of service.


o. "Section 16 Officer" means any Participant who is an "officer" of the Company
or a Subsidiary as that term is defined in Rule 16a-1(f) under the Securities
Exchange Act of 1934, as amended.


p. "Subsidiary" means any corporation, business trust, limited liability
company, or partnership with respect to which the Company owns, directly or
indirectly, (a) more than 50% of the equity interests or partnership interests
or (b) Voting Securities representing more than 50% of the aggregate Voting
Power of the then-outstanding Voting Securities.


q. “Voting Power” means the combined voting power of the then-outstanding Voting
Securities entitled to vote generally in the election of directors.


r. “Voting Securities” of a corporation means securities of such corporation
that are entitled to vote generally in the election of directors of such
corporation.
3.    Administration of the Plan.
a. The Plan shall be administered by the Compensation and Succession Committee
of the Board or such other committee as the Board shall select. The members of
the Committee shall be appointed from time to time by, and shall serve at the
discretion of, the Board.


2



--------------------------------------------------------------------------------





b. The Committee shall have the authority to make all determinations it deems
necessary or advisable for the administration of the Plan, including, without
limitation, (i) selection of Participants, (ii) interpretation of the terms of
the Plan, (iii) subject to the limitations set forth herein, determination of
the timing and amount of Awards made to each Participant, (iv) selection of
Performance Measures and other material terms applicable to Awards, and (v)
certification that the performance goals and any other material terms of
Qualified Performance-Based Awards were satisfied. All determinations and
decisions made by the Committee pursuant to the provisions of the Plan and all
related resolutions of the Board shall be final, conclusive and binding on all
persons, including the Company, its Subsidiaries, its stockholders, the
Participants, and their estates and beneficiaries.
4.
Awards.

a. In General. Awards under the Plan shall consist of annual incentive awards
payable in cash. All employees of the Company and its Subsidiaries are eligible
to be selected to be Participants. The Committee will select the employees who
will receive Awards. Only employees who are selected by the Committee to receive
Awards shall be Participants in the Plan.
b. Qualified Performance-Based Awards. With respect to Qualified
Performance-Based Awards, the Committee shall establish one or more written
performance goals within ninety (90) days after the beginning of the Fiscal Year
(or, if the service period relating to the Award is less than a full year,
within the first twenty-five percent (25%) of such service period), and while
the outcome of the performance goals is substantially uncertain. Such
performance goals shall state, in terms of an objective formula or standard, the
method for computing the amount of the Award payable (before any reduction by
the Committee pursuant to the terms of the Plan) to each Covered Employee if the
goals are attained. The performance goals shall be based on one or more
Performance Measures selected by the Committee and may be expressed in terms of
an incentive pool in which one or more Covered Employees participate or as
separate formulas or standards for the Covered Employees; provided, however,
that in all cases the performance goals shall be expressed in a manner so that a
third party having knowledge of the relevant performance results could calculate
the amounts to be paid to the Covered Employees. As soon as practicable after
the end of the Fiscal Year (but in all events prior to payment of any Covered
Employee's Award), the Committee shall certify in writing prior to payment of
any Award that the performance goals and any other material terms were
satisfied. The Committee may condition payment of each Covered Employee's Award
upon the satisfaction of such additional objective or subjective goals or
standards as the Committee shall determine to be appropriate, in its sole
discretion; provided, however, that such authority to condition payment upon the
satisfaction of additional objective or subjective goals or standards shall not
be deemed to give the Committee the discretion to increase the amount otherwise
payable upon attainment of the preestablished performance goals. The Committee
shall retain the discretion to reduce the amount of any Award that would
otherwise be payable to a Covered Employee, including a reduction in such amount
to zero, based on the degree of achievement of such additional goals or
standards or such other factors as the Committee may determine in its sole
discretion; provided, however, that in no event shall the exercise of such
negative discretion with respect to a Covered Employee's Award result in an
increase in the


3



--------------------------------------------------------------------------------





amount payable to another Covered Employee. The maximum amount that may be paid
to any one Covered Employee pursuant to a Qualified-Performance-Based Award for
any Fiscal Year shall be $10,000,000.
c. Awards other than Qualified Performance-Based Awards. Awards provided under
the Plan that are not intended to be Qualified Performance-Based Awards shall be
based on terms and conditions established by the Committee in its sole
discretion. Such Awards may, but need not, be expressed as an incentive pool and
may be based upon attainment of Performance Measures or such other measures or
goals as the Committee may designate. The Committee may condition payment of
such an Award upon the satisfaction of such objective or subjective standards as
the Committee shall determine to be appropriate, in its sole discretion, and
shall retain the discretion to increase or reduce the amount of any Award that
would otherwise be payable to a Participant, including a reduction in such
amount to zero.
5.    Payment of Awards.
a. Unless the Committee or a Participant elects to defer payment of Awards,
Awards under the Plan shall be paid to Participants as soon as practicable after
(i) in the case of Qualified Performance-Based Awards, the completion of the
audit for the Fiscal Year to which performance relates and after the Committee
certifies that the applicable Performance Measures and any other material terms
were in fact satisfied, and (ii) in the case of Awards other than Qualified
Performance-Based Awards, the end of the Fiscal Year to which performance
relates; provided, however, that, unless deferred, neither type of Award shall
be paid after March 15 of the year following the Fiscal Year to which
performance relates. The Committee may elect, in its sole discretion and without
Participant consent, to defer the payment of all or part of one or more Awards
provided it establishes the terms of such deferred payment in a manner that does
not cause an amount to be subject to taxation under Section 409A of the Code.
Participants may also be permitted to elect to defer payment of all or part of
one or more Awards. Any such deferred Awards shall be paid in accordance with
the terms and conditions of the applicable deferred compensation arrangement.
b. Awards shall be paid in cash, less required withholding.
c. To be entitled to receive payment of an Award earned pursuant to the terms of
the Plan, except as provided in Section 5.e. below, a Participant must remain
actively employed by the Company or a Subsidiary through the end of the Fiscal
Year to which performance relates (or through such later date as may be
specified by the Committee); provided, however, that Awards shall in all events
remain subject to the Committee's discretion to reduce or eliminate Awards in
its discretion.
d. Failure to satisfy the employment condition set forth in Section 5.c. shall
result in forfeiture of any Award that otherwise would have been earned.
e. If a Participant's employment terminates due to the Participant's death,
Retirement or disability prior to satisfaction of the employment condition set
forth in Section 5.c., and the Committee has not reduced such Participant's
Award to zero, the Participant's Award, which shall be based on actual
performance through the end of the Fiscal Year, will be prorated based on the
number of half months the Participant was employed and eligible to


4



--------------------------------------------------------------------------------









5



--------------------------------------------------------------------------------









6



--------------------------------------------------------------------------------









7



--------------------------------------------------------------------------------





be a Participant during the Fiscal Year. The Committee shall determine in its
sole discretion whether a Participant's termination constitutes Retirement or is
due to disability.


f. Prorated Awards will be paid at the same time as other Awards for the
applicable Fiscal Year.
g. For Awards paid prior to March 15, 2020, in the event of a restatement of the
Company's financial results to correct a material error or inaccuracy resulting
in whole or in part from the fraud or intentional misconduct of a Section 16
Officer, as determined by the Board or a committee thereof, the Board or the
Committee (i) will review or cause to be reviewed all Awards paid to the Section
16 Officer pursuant to the Plan on the basis of having met or exceeded
Performance Measures(s) or other measures or goals for Fiscal Years beginning
after December 31, 2008 to the extent the Awards relate, in whole or in part, to
the periods with respect to which the financial statements are restated and, if
a lesser Award or Awards would have been paid to the Section 16 Officer based
upon the restated financial results, the Board or the Committee shall have the
authority, to the extent permitted by applicable law, to recover or cause to be
recovered for the benefit of the Company the amount by which such Section 16
Officer's Award(s) for the restated period(s) exceeded such lesser Award or
Awards, plus a reasonable rate of interest and (ii) in addition to the
foregoing, to the extent permitted by applicable law, may take or cause to be
taken for the benefit of the Company such additional action(s) deemed by the
Board or Committee to be appropriate including, without limitation, cancellation
of such Section 16 Officer's outstanding Award opportunities and recovery (in
whole or in part) of any additional amounts relating to prior Awards paid to
such Section 16 Officer under the Plan.
Awards paid on or after March 15, 2020, will be subject to The Allstate
Corporation Clawback Policy adopted by the Committee as it may be amended from
time to time.
h. While employed and for the one year period starting on the date of
termination of employment, any Participant who has received an Award under the
Plan shall not, directly or indirectly:
(i)    other than in connection with the good-faith performance of his or her
duties as an employee of the Company or any Subsidiary, encourage any employee
or agent of the Company or Subsidiary to terminate his or her relationship with
the Company or Subsidiary;
(ii)    employ, engage as a consultant or adviser, or solicit the employment or
engagement as a consultant or adviser of, any employee or agent of the Company
or Subsidiary (other than by the Company or its Subsidiaries), or cause or
encourage any Person to do any of the foregoing;
(iii) establish (or take preliminary steps to establish) a business with, or
encourage others to establish (or take preliminary steps to establish) a
business with, any employee or agent of the Company or its Subsidiaries that
would interfere with the relationship between the Company or its Subsidiaries
and the employee or agent; or
(iv)     interfere with the relationship of the Company or its Subsidiaries
with, or endeavor to entice away from the Company or its Subsidiaries, any
Person who or which at any time since the Participant’s hire date was or is a
material customer or material supplier of, or maintained a material business
relationship with, the Company or its Subsidiaries.
If a Participant violates any of the nonsolicitation provisions set forth above,
to the extent permitted by applicable law, the Board or the Committee may, for
the benefit of the Company, cancel or cause to be cancelled (in whole or in
part) any of the Participant’s outstanding Award opportunities and/or recover or
cause to be recovered (in whole or in part) any prior Awards paid to the
Participant under the Plan on or after the date that is one year prior to the
date on which the Participant first violated the nonsolicitation provision(s).
i. Nothing contained in Sections 5.g. or 5.h. shall be deemed to (i) limit any
additional legal or equitable rights or remedies the Company may have under
applicable law with respect to any Participant who may have caused or
contributed to the Company's need to restate its financial results or who may
have violated any such non-solicitation provisions in the Plan or in any other
plan, policy, agreement or arrangement or (ii) affect any other non-solicitation
or other restrictive covenants to which a Participant is subject. If any of the
covenants contained in Section 5.g. and 5.h. or any part thereof, are held to be
unenforceable, the court making such determination shall have the power to
revise or modify such provision to make it enforceable to the maximum extent
permitted by applicable law and, in its revised or modified form, said provision
shall then be enforceable.


6.    Miscellaneous.
a. All amounts payable hereunder shall be payable only to the Participant, or if
the event of the Participant’s death, the Participant’s spouse or, if no spouse
exists to the Participant’s estate. The rights and interests of a Participant
under the Plan may not be assigned, encumbered, or transferred, voluntarily or
involuntarily, other than by will or the laws of descent and distribution.
b. No individual shall have any claim or right to be a Participant in the Plan
at any time or, having received an Award in one Fiscal Year, to receive an Award
in another Fiscal Year, and any individual's participation in the Plan may be
terminated at any time with or without notice, cause or regard to past
practices.
c. Neither the Plan nor any action hereunder shall confer on any person any
right to remain in the employ of the Company or any of its Subsidiaries or shall
affect an employee's compensation not arising under the Plan. Neither the
adoption of the Plan nor its operation shall in any way affect the right and
power of the Company or any Subsidiary to dismiss or discharge any employee at
any time.
d. The Company and its Subsidiaries shall have the right to deduct from any
Award, prior to payment, the amount of any taxes required to be withheld by any
federal, state or local government with respect to such payments.
e. The Committee may rely upon any information supplied to it by any officer of
the Company or any Subsidiary or by any independent accountant for the Company
and may rely upon the advice of counsel in connection with the administration of
the Plan and shall be fully protected in relying upon such information or
advice.
f. All expenses and costs in connection with the administration of the Plan
shall be borne by the Company.
g. The Plan and any agreements entered into thereunder shall be governed by and
construed in accordance with the laws of the state of Illinois. The jurisdiction
and venue for any disputes arising under, or any action brought to enforce (or
otherwise relating to), the Plan will be exclusively in the courts in the State
of Illinois, County of Cook, including the Federal Courts located therein
(should Federal jurisdiction exist).
h. Awards under the Plan are intended to be exempt from Code Section 409A under
the short-term deferral rules and the Plan shall be administered and interpreted
accordingly. Notwithstanding any provision of the Plan to the contrary, if the
Committee determines that any Award may constitute deferred compensation subject
to Code Section 409A, the Committee may take any actions necessary to preserve
the intended tax treatment of the benefits provided with respect to the Award. 
To the extent a Participant is entitled to an Award that constitutes deferred
compensation subject to Code Section 409A upon the Participant’s separation from
service from the Company, and the Participant is deemed at the time of such
separation from service to be a “specified employee” under Code Section 409A,
then payment of such Award shall not be paid or commence until the earliest of
(i) the expiration of the six (6) month period measured from the date of
Participant’s separation from service with the Company; or (ii) the date of the
Participant’s death following such separation from service.
i. To the extent the Committee deems it necessary, appropriate or desirable to
comply with foreign law or practice and to further the purposes of the Plan, the
Committee may, without amending the Plan, (i) establish rules applicable to
Awards granted to Participants who are foreign nationals, are employed outside
the United States, or both, including rules that differ from those set forth in
this Plan, and (ii) grant Awards to such Participants in accordance with those
rules.
7.    Amendment or Termination of the Plan.
The Board may at any time and from time to time, suspend, terminate, modify or
amend the Plan; provided, however, that no amendment that requires stockholder
approval in order to maintain the qualification of Qualified Performance-Based
Awards as performance-based compensation pursuant to Section 162(m) of the Code
and regulations promulgated thereunder shall be made without such stockholder
approval.
8.    Effective Date.
On February 19, 2014, the Plan was amended and restated effective upon approval
of the material terms of the Plan by the Company's stockholders at the Company's
2014 annual stockholders meeting and shall thereafter remain in effect as
provided herein. The Plan was further amended and restated on February 19, 2020.


8

